Exhibit 99.1 NEWS RELEASE Besra delivers 3,438 ounces of gold to redeem fully its outstanding Gold Loan Notes Toronto, Ontario, Canada – 4 June 2013: Besra (TSX: BEZ) (ASX: BEZ) (OTCQX: BSRAF) (FSX: OP6) John Seton, Chief Executive Officer of Besra, is pleased to announce that the Company has made the final delivery of 3,438 ounces of gold under its Gold Loan Notes settling a face value of approximately US$4.1 million. The Gold Loan Notes matured on 31 May 2013, bearing an interest rate of 8% per annum, and were secured by certain assets of the Company (See Besra press release dated 21 June 2010). Note holders holding approximately twenty-six percent (26%) of the outstanding principal amount of original gold loan notes converted to the 8% Gold-Linked notes, which will mature two years later on 6 May 2015. Seton stated, “The gold loan was an innovative financing for some of the capital costs for development of our Phuoc Son property in Vietnam whilst avoiding a potentially large equity dilution. With paying off the outstanding gold loan, we have simplified our debt, and strengthened our balance sheet going forward.” Besra (www.besra.com) is a diversified gold company focused on four advanced properties; the Bau Goldfield in East Malaysia, Bong Mieu and Phuoc Son in Central Vietnam, and Capcapo in the Philippines. Besra expects to expand existing gold production capacity in Vietnam over the next two years and is projecting new production capacity from Bau Central during late 2015 (start up and production forecasts will depend on the result of the current Jugan feasibility, which is scheduled for completion in 2013). John A G Seton Chief Executive Officer For further information contact: James W Hamilton Vice-President Investor Relations T: +1 (416) 572 2525 F: +1 (416) 572 4202 TF: 1 (North America) TF: (Australia) E: ir@besra.com Page1 of 2 NEWS RELEASE CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain of the statements made and information contained herein is “Forward-looking information” within the meaning of applicable securities laws, including statements concerning our plans at our producing mines and exploration projects, which involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking information. Forward-looking information is subject to a variety of risks and uncertainties that could cause actual events or results to differ from those reflected in the forward-looking information, including, without limitation, failure to establish estimated resources or to convert resources to mineable reserves; the grade and recovery of ore which is mined varying from estimates; capital and operating costs varying significantly from estimates; delays in obtaining or failure to obtain required governmental, environmental, or other project approvals; changes in national and local government legislation or regulations regarding environmental factors, royalties, taxation or foreign investment; political or economic instability; terrorism; inflation; changes in currency exchange rates; fluctuations in commodity prices; delays in the development of projects; shortage of personnel with the requisite knowledge and skills to design and execute exploration and development programs; difficulties in arranging contracts for drilling and other exploration and development services; dependency on equity market financings to fund programs and maintain and develop mineral properties; and risks associated with title to resource properties due to the difficulties of determining the validity of certain claims and other risks and uncertainties, including those described in each management’s discussion and analysis released by the Company. In addition, forward-looking information is based on various assumptions including, without limitation, the expectations and beliefs of management; the assumed long-term price of gold; the availability of permits and surface rights; access to financing, equipment and labor and that the political environment in the jurisdictions within which the Company operates will continue to support the development of environmentally safe mining projects. Should one or more of these risks and uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in forward-looking statements. Accordingly, readers are advised not to place undue reliance on forward-looking statements, which speak only as of the date they are made. Except as required under applicable securities legislation, the Company undertakes no obligation to publicly update or revise forward-looking information, whether as a result of new information, future events or otherwise. Page 2 of 2
